MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Nov 20 2018, 9:53 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEES
Ruth Gammons                                             Anah Hewetson Gouty
Westport, Indiana                                        Pittman Law Firm
                                                         Bedford, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ruth Gammons,                                            November 20, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-PL-145
        v.                                               Appeal from the Jefferson Circuit
                                                         Court
John Caleb Marling and Alyssa                            The Honorable Darrell M. Auxier,
Marling,                                                 Judge
Appellees-Plaintiffs                                     Trial Court Cause No.
                                                         39C01-1702-PL-122



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-145 | November 20, 2018                Page 1 of 3
[1]   Ruth Gammons appeals the trial court’s order denying her motion to set aside a

      default judgment entered on April 18, 2017, in favor of John Caleb Marling and

      Alyssa Marling. We note that although Gammons was represented by counsel

      below, she has chosen to proceed pro se on appeal. It is well settled that pro se

      litigants are held to the same legal standards as licensed attorneys. Twin Lakes

      Reg'l Sewer Dist. v. Teumer, 992 N.E.2d 744, 747 (Ind. Ct. App. 2013). This

      means that pro se litigants are bound to follow the established rules of

      procedure and must be prepared to accept the consequences of their failure to

      do so. Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004). These

      consequences include waiver for failure to present cogent argument on appeal.

      Id. While we prefer to decide issues on the merits, where the appellant’s

      noncompliance with appellate rules is so substantial as to impede our

      consideration of the issues, we may deem the alleged errors waived. Perry v.

      Anonymous Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014), trans.

      denied (2015), cert. denied (2015). We will not become an “advocate for a party,

      or address arguments that are inappropriate or too poorly developed or

      expressed to be understood.” Id.


[2]   Although failure to comply with the appellate rules does not necessarily result

      in waiver of the issues presented, it is appropriate where, as here, such

      noncompliance impedes our review. In re Moeder, 27 N.E.3d 1089, 1097 n.4

      (Ind. Ct. App. 2015), trans. denied. Because it would be quite cumbersome for

      us to restate all the appellate rules that Gammons has violated, we will simply

      say that her appellant’s brief fails to comply in numerous respects with Indiana

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-145 | November 20, 2018   Page 2 of 3
      Appellate Rule 46. Most significantly, Indiana Appellate Rule 46(A)(8)

      requires that contentions in an appellant’s brief be supported by cogent

      reasoning and citations to authorities, statutes, and the appendix or parts of the

      record on appeal. Failure to comply with this rule results in waiver of an

      argument on appeal. Reed v. Reid, 980 N.E.2d 277, 297 (Ind. 2012).


[3]   Gammons’s brief consists primarily of rambling and disorganized statements.

      Gammons does not cite to a single legal authority, nor does her principal brief

      contain a single accurate citation to the transcript of the trial court proceedings

      or to the order being appealed. In sum, her noncompliance with the appellate

      rules has resulted in the waiver of her claim. Accordingly, we affirm the trial

      court’s order.1


[4]   Affirmed.


      Najam, J., and Pyle, J., concur.




      1
        In addition to denying Gammons’s motion to set aside the default judgment, the trial court’s order modified
      the default judgment in certain respects in Gammons’s favor. We affirm the order in its totality.

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-145 | November 20, 2018                  Page 3 of 3